Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner's Amendment

2.        An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Applicant’s attorney Payam Rashidi (Reg. 77616) on 11/15/2021
3.        The application has been amended as followings:


14. (Currently Amended) A method comprising: 
executing a first operating mode of a power supply system comprising:
a first node;
a switched-mode power supply coupled to a voltage application source, the switched- mode power supply comprising a first comparator configured to switch a power source at the first node between the voltage application source or an output of the switched-mode power supply, the first node being powered by the switched-mode power supply in response to determining, by the first comparator, that a voltage value at the voltage application source is greater than a first threshold voltage;
a digital circuit and an analog circuit, wherein the first node is configured to supply power to each of the digital circuit and the analog circuit in the first operating mode, and wherein the digital circuit comprises a memory and at least one of a logic circuit or a processor;


a linear regulator coupled between the voltage application source and an output node of the digital linear regulator,
wherein, during the first operating mode, the first node is powered by the switched-mode power supply, the digital linear regulator is operational, the memory is powered ON, and the at least one of the logic circuit or the processor is powered ON,
wherein, during a second operating mode, the first node is powered by a power storage circuit coupled between the first node and a reference potential, the digital linear regulator is non-operational, the linear regulator is running, the memory is powered ON, and the at least one of the logic circuit or the processor is powered ON, and
wherein, during a third operating mode, the first node is powered by the power 
storage circuit, the digital linear regulator is non-operational, the linear regulator is operational, the memory is powered ON, and the at least one of the logic circuit or the processor is powered OFF; and a second comparator circuit configured to, in the first operating mode, enable the
digital linear regulator in response to determining that [[the]] a voltage value at the first node is greater than a second threshold voltage. 

17. (currently Amended) The method of claim 14, further comprising starting the power supply system, the starting of the power supply system comprising a step during which the first node is powered by the voltage application source, followed by a step during which the first node is powered by [[an]] the output of the switched-mode power supply.

23. (Currently Amended) A power supply system comprising:
a voltage application source;


a digital circuit comprising a memory, and at least one of a logic circuit or a processor, the digital circuit coupled to the first node of the power supply system;
an analog circuit coupled to the first node of the power supply system;
a digital linear regulator coupled between the digital circuit and the first node, wherein, during the first operating mode of the power supply system, the digital linear regulator is operational, the memory is powered ON, and the at least one of the logic circuit or the processor is powered ON; 
a second comparator circuit coupled between the first node and the digital linear regulator, the second comparator circuit configured to, in the first operating mode, enable the digital linear regulator based on determining that [[the]] a voltage value at the first node is greater than a second threshold voltage;
a power storage circuit coupled between the first node and a reference potential, wherein the power storage circuit is configured to, in a second operating mode of the power supply system, provide power at the first node, and wherein, during the second operating mode of the power supply system, the digital linear regulator is non-operational; and
a linear regulator coupled between the voltage application source and an output of the 
digital linear regulator, wherein, during the second operating mode of the power supply system, the linear regulator is operational, the memory is powered ON, and the at least one of the logic circuit or the processor is powered ON, and wherein the power storage circuit is configured to, in a third operating mode of the



33. (Currently Amended) The method of claim 14, wherein the first node is coupled to [[an]] the output of the switched-mode power supply through an inductor.

34. (Currently Amended) A method comprising:
having a power supply system comprising a voltage application source, a switched-mode power supply, a digital linear regulator, a linear regulator, a power storage circuit, a comparator circuit, a digital circuit, and an analog circuit, wherein the digital circuit comprises a memory, and at least one of a logic circuit or a processor;
comparing, by the comparator circuit, a voltage value at a first node of the power supply system to a threshold voltage, and, operating the power supply system in a first operating mode or a second operating mode based on determining that the voltage value at the first node is, respectively, less than or greater than the threshold voltage;
operating the power supply system in a first operating mode, the first operating mode comprising:
powering the first node of the power supply system either directly by the voltage
application source or through the switched-mode power supply coupled to the voltage application source,
supplying power to the digital circuit and the analog circuit through the first node, and
powering the digital linear regulator, the memory, and the at least one of the logic circuit or the processor; 
operating the power supply system in a second operating mode, the second operating
mode comprising:

supplying power to the digital circuit via the linear regulator,
supplying power to the analog circuit through the first node, and
powering the linear regulator, the memory and the at least one of the logic circuit or the processor, wherein the digital linear regulator is non-operational; and
operating the power supply system in a third operating mode, the third operating mode
comprising:
powering the first node through the power storage circuit,
supplying power to the digital circuit via the linear regulator,
supplying power to the analog circuit through the first node, and
powering the linear regulator and the memory, wherein the at least one of the logic circuit or the processor is powered OFF, and wherein the digital linear regulator is non-operational.


Allowable Subject Matter
4. 	Claims 14, 17-18, 23, 25-27, 30-37, 39-45 are allowed.
5. 	The following is an examiner’s statement of reasons for allowance:
	Regarding to Claims 14, 23, 34 
 	Tamegai (US20150076906A1)  teaches a method comprising:
executing a first operating mode of a power supply system comprising:
a first node (Vout, Fig. 2)  configured to be powered either directly by a voltage application source ( Vin, Fig. 2) or through a switched-mode power supply ( e.g., M1, M2, Fig. 2)coupled to the voltage application source ( e.g., Vin, Fig. 2);
a switched-mode power supply  ( e.g., M1, M2, Fig. 2) coupled to a voltage application source ( e.g., Vin, Fig. 2) , the switched-mode power supply comprising a first comparator ( e.g., 322, Fig. 7, 322 is a mode selector) configured to switch a power source at the first node between a 
a digital circuit ( 4_1, Fig. 2, see [0046] 4_1 can be a microcomputer) and an analog circuit circuits ( see [0003] load can be  radio communication circuit), wherein the first node ( e.g. Vout, Fig. 2) is configured to supply power to each of the digital circuit ( 4_1, Fig. 2) and the analog circuit circuits ( another load includes radio communication circuits[0003]) in the first operating mode ( see Vout to both 4_1 and 4_2, Fig. 2), and wherein the digital circuit  ( [0046] the load is a  microcomputer, , see previous attached Merriam Webster definition of microcomputer and microprocessor: microcomputer is a microprocessor, and microprocessor includes memory:) comprises circuits comprise a memory( see above the definition of microcomputer) and at least one of a logic circuit or a processor processing unit ( see 508, Fig. 6A or definition of microprocessor above); and
a digital linear regulator ( e.g., 102_1, Fig. 2) coupled between the digital circuit circuits( 4_1, Fig. 2)  and the first node ( Vout, Fig. 2), wherein, during the first operating mode, the first node( e.g., Vout, Fig. 2) is powered by the switched-mode power supply( e.g.,  M1, M2, Fig. 2), the digital linear regulator is operational( e.g., 101_1, Fig. 2), the memory is powered ON ( [0046], microcomputer is operating and  see attached microcontroller definition, microcontroller is exchanging data between the processor and memory when operating ),  and the at least one of the logic circuit or processor is powered ON ( 4_1 is provided by power from 102_1, Fig. 2) ( PWM mode in Fig. 2). a second operating mode, the first node is powered by a power storage element ( e.g., C1, Fig. 2) coupled between the first node ( Vout, Fig. 2)and a reference potential ( e.g., gnd, Fig. 2) ( see [0083] C1 can be discharged in pwm mode).

	MAEDA  (JP2015159642A)  teaches the first node ( A, Fig. 1) being powered by the switch mode power supply ( e.g., 5, Fig. 1) in response to determining by the first comparator ( 8 is a comparator, Fig. 1[0038]), that a voltage value at the voltage application source is greater than a first threshold voltage ([0038] the voltage monitor circuit 8 notifies the power supply control circuit 7 of the detection result that the input voltage is .. higher than the threshold, and abstract, and a switching step for switching the switching regulator from stop state to operation state … when the input voltage goes above a threshold).  
Kanayama (US20090184700A1)teaches about the digital linear regulator (e.g., 20, Fig. 4) is non-operational ( see Fig. 5 standby mode, 20 stops ), and a linear regulator  ( e.g., 30, Fig. 4) coupled between the voltage application source ( e.g., V1, Fig. 4) and an output node of the digital linear regulator ( V3, Fig. 4), wherein, during the second operating mode ( standby mode, Fig. 5), the linear regulator is running ( e.g., 30, is running in standby, Fig. 5),  the memory is powered ON ( e.g., 41 microcomputer/controller in standby mode, Fig.5, see definition of the attached standby mode, in standby mode, memory still refreshing therefore it is on). and the at least one of the logic circuit or processor is powered ON ( [0051][0052] 41 in standby mode, microcomputer needs to detect/judge that a wake-up condition, the detect/judge function would requires a logic circuit, para [0047] of Tamegai also teaches in electronic device in standby mode, the microcomputer in electronic device 4-1 can assert a control signal, which 
	 However, the prior art of record fails to teach or suggest a third operating mode, the first node is powered by the power storage circuit, the digital linear regulator is non-operational, the linear regulator is operational, the memory is powered ON, and the at least one of the logic circuit or the processor is powered OFF in combination with other limitation of the claim. 
	Claims 17-18, 25-27, 30-33, 35-37, 39-45, they depend on Claims 14, 23, or 34.
	
6.        Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".
 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hayes (US 9369036 B2) teaches about supply power from switched power supply or linear power supply
Liu (US 20140021930) teaches about a switched power supply and a linear regulator connected parallel to the load.
Qu (US 20090295344 A1) teaches the linear-regulator circuit and the switch-mode regulator circuit, to selectively couple the first signal from the linear regulator circuit to the first power transistor during the first operating mode and to selectively couple the second signal 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINPING SUN whose telephone number is (571)270-1284. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PINPING SUN/Primary Examiner, Art Unit 2836